United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-4012
                                    ___________

Lanna J. Meyers,                         *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Western
Hartford Life and Accident               * District of Arkansas.
Insurance Company,                       *
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 14, 2007
                                 Filed: July 6, 2007
                                  ___________

Before LOKEN, Chief Judge, and ARNOLD and COLLOTON, Circuit Judges.
                               ___________

ARNOLD, Circuit Judge.

       Lanna Meyers appeals from the order of the district court1 denying her
disability claim under ERISA against Hartford Life and Accident Insurance Company.
See 29 U.S.C. §§ 1001-1461. The district court, after a trial on a stipulated record,
concluded that the applicable insurance policy gave Hartford the discretion to
determine a claimant's eligibility for benefits (a conclusion not challenged here), and



      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas.
held that Hartford had not abused its discretion in rejecting Ms. Meyers's claim. We
affirm.

       Ms. Meyers was employed by Wal-Mart Stores, Inc., for a number of years in
a position that the parties agree is properly classified as sedentary. She quit in 2004
and soon thereafter claimed that she was totally disabled within the meaning of her
benefits plan, which, as relevant here, requires her to show that she was unable to do
the job that she was doing when she quit.

       Ms. Meyers has suffered from numerous ailments over the years. Her attending
physician, Dr. James Baker, diagnosed her as suffering primarily from Churg-Strauss
syndrome, interstitial lung disease, and peripheral neuropathy, with secondary
diagnoses (among others) of ocular migraines and lumbar degenerative disc disease.
He noted her secondary symptoms as chronic back pain, chronic diarrhea, bladder and
bowel incontinence, drop foot, and paresthesia. It was his opinion that Ms. Meyers
was unable to stand for more than 10 minutes, sit more than 15 minutes (due to pain
and paresthesia), carry more than 20 pounds (due to pain and weakness), or walk
without a cane and then no more than 15 minutes. When Hartford asked Dr. Baker
why he had put severe sitting limitations on Ms. Meyers but had put no driving
limitations on her, he explained that while driving she would simply have to stop and
rest at appropriate intervals. When Hartford asked Dr. Baker whether Ms. Meyers
could engage in a sedentary occupation, he said that she could not, stating that "patient
has other issues with urine and bowel incontinence problems." In a clinic note,
Dr. Baker wrote that "Ms. Meyers has become progressively more disabled due to her
back pain, intractable diarrhea, as well as her intractable infections which seem to be
recurrent."

        Ms. Meyers was also seen by Dr. Steven Moon, a neurologist, who performed
an MRI that revealed a multilevel degenerative disc disease. He opined that from a
strictly objective neurological viewpoint Ms. Meyers could sit for two hours at a time

                                          -2-
and was able to perform sedentary work. Dr. Regan Gallaher, a neurosurgeon,
reviewed the MRI and said that it did not provide a good explanation for Ms. Meyers's
symptoms.

       Because of the conflict between the opinions of Dr. Baker and Dr. Moon with
respect to whether Ms. Meyers could perform sedentary work, Hartford engaged the
services of an independent physician, Dr. Todd Lyon, to assist in the determination
of whether Ms. Meyers was disabled. Dr. Lyon reviewed Ms. Meyers's medical
records and spoke with Dr. Baker on the telephone. According to Dr. Lyon, Dr. Baker
told him that from an objective medical viewpoint there was no evidence that
Ms. Meyers was not capable of working at her former job and that "she physically
retained the capacity for full time sedentary to light demand work." He did say,
however, that he "did not know if Ms. Meyers could tolerate working based solely
upon her continual back pain complaints." He did not mention any other condition
that would render Ms. Meyers disabled.

       Dr. Lyon produced an extensive report that concluded that Ms. Meyers's main
subjective complaint was her chronic back pain. (Her Churg-Strauss syndrome, he
said, was "not producing symptomology sufficient enough to impair non-physically
demanding work.") He noted that she had complained of back pain for upwards of
two years before she quit work and that there was no objective medical evidence to
confirm her symptoms. He observed, moreover, that it was "highly unlikely that the
degenerative disc disease fully explains Ms. Meyers's low back complaints." He also
opined that "she would not have the ability for unrestricted standing and walking, nor
would she have the ability for repetitive stooping, bending or heavy lifting." He
nevertheless concluded that "Lanna Meyers retains the capacity for full-time sedentary
to light demand work." Dr. Lyon sent a copy of his report to Dr. Baker, inviting him
to make additions or corrections if he thought them necessary and noting that if he did
not respond, "I will assume that you essentially agree with my understanding of our
conversation." There is no response from Dr. Baker in the record. A few days later,

                                         -3-
Hartford denied Ms. Meyers's claim on the ground that she was capable of performing
her former job. Ms. Meyers then indicated that she wanted to appeal that decision.

       In connection with the appeal, Hartford engaged the services of yet another
independent physician, Dr. Jerome Siegel; he examined Ms. Meyers's medical records
and spoke with Dr. Baker several times and at length by telephone. Dr. Siegel
observed that Ms. Meyers had been treated with increasing doses of narcotics,
including a Duragesic patch, Neurontin, and Zanaflex, but nevertheless believed that
she was "physically capable of performing sedentary to light physical demand
activities," a conclusion in which Dr. Baker concurred. Hartford thereupon denied the
appeal.

        Ms. Meyers maintained in the district court and on appeal that the combined
effect of her multiple medical difficulties rendered her totally disabled. But there is
little evidence in the record that Ms. Meyers suffers from any potentially disabling
condition aside from the pain that she experiences. There is indeed a good deal of
evidence that she has or has had a number of painful conditions, including low back
pain, myalgia, and arthralgia; but there is no evidence that the medicine that she takes
is not effective in relieving the pain. Drs. Lyon and Siegel, moreover, both noted that
Ms. Meyers had complained about pain for quite some time before she quit and had
nevertheless been able to work, an assessment with which Dr. Baker agreed. At least
four physicians, moreover, concluded that there is no objective evidence supporting
Ms. Meyers's subjective complaints of back pain. We observe, in addition, that there
is no personal statement in the record from Ms. Meyers about the extent of her pain
or when, how often, and how long she experiences it. Though her brief asserts that
"on any given typical day" she "wakes up to a life riddled with constant pain and
discomfort," there is no record evidence that this is true. Indeed, as we have already
said, her own attending physician, Dr. Baker, asserted only that he "did not know if
Ms. Meyers would tolerate working and this was based solely upon her continued low
back pain."

                                          -4-
       We review de novo the district court's decision that Hartford did not abuse its
discretion in denying Ms. Meyers's claim. Maune v. International Bhd. of Elec.
Workers, 83 F.3d 959, 962 (8th Cir. 1996). In the present circumstances we would be
hard-pressed to conclude that Hartford abused its discretion. An abuse of discretion
occurs when a decision may properly be called extremely unreasonable,
extraordinarily imprudent, or arbitrary and capricious. Shell v. Amalgamated Cotton
Garment, 43 F.3d 364, 366 (8th Cir. 1994). Here there was considerable medical
evidence to support Hartford's action, especially when one considers the highly
equivocal nature of Dr. Baker's opinion about whether Ms. Meyers's pain would
prevent her from performing the duties of her previous job and his evident conclusion
in his conversation with Dr. Lyon that pain was her only potentially disabling
condition.

      We therefore affirm the judgment of the district court.
                      ______________________________




                                         -5-